IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41475
                         Summary Calendar



ROBERT SHAKESPEARE,

                                         Plaintiff-Appellant,

versus

JOANNE BOUDREAUX,

                                         Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:99-CV-146
                        - - - - - - - - - -
                         September 4, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Shakespeare, Texas inmate # 586367, appeals from the

take-nothing judgment in his civil rights suit filed pursuant to

42 U.S.C. § 1983.   Shakespeare argues that the district court

abused its discretion in denying his motion for the appointment

of counsel, denying his right of confrontation, and failing to

sustain his objection to the defendant’s testimony regarding who

was housed in the prison building.   Shakespeare also argues that

a juror made prejudicial statements during voir dire.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-41475
                                  -2-

     Shakespeare has not demonstrated that the district court

abused its discretion in denying his motion for the appointment

of counsel; his pleadings demonstrate that he was capable of

presenting his case, and he was aware of the facts underlying his

excessive-force claim.     See Jackson v. Cain, 864 F.2d 1235, 1242

(5th Cir. 1989).    We are unable to review Shakespeare’s claims

that a juror’s statement during voir dire prejudiced the jury and

that the district court erred in failing to sustain his objection

to the defendant’s testimony because Shakespeare has failed to

provide critical parts of the record, namely the jury trial

proceedings.     See United States v. Hinojosa, 958 F.2d 624, 632

(5th Cir. 1992).    Finally, Shakespeare has not shown that the

district court violated his right of confrontation by not

ordering Lisa Caesar and Stanford Broussard to appear at the

trial as there is no indication in the record provided to the

court that he requested that either of them be subpoenaed.

     Shakespeare’s motion for a default judgment is DENIED.

     This appeal is without arguable merit and is therefore

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.   5th

Cir. R. 42.2.

     MOTION DENIED.    APPEAL DISMISSED AS FRIVOLOUS.